Title: To Benjamin Franklin from Lafayette, 13 April 1782
From: Lafayette, Marie-Joseph-Paul-Yves-Roch-Gilbert du Motier, marquis de
To: Franklin, Benjamin


a Versailles Ce 13. Avril 1782
Le Mis De la fayette a l’honneur de presenter Son Respect à Monsieur franklin, et comme il ne doit Voir qu’a onze heures la personne interessée dans la petite affaire dont il la Chargé hier, il pense que le depart d’aujourd’huy pourroit être differé jusqu’a demain au point du jour. Dès qu’il y aura une Réponse Le Mis De la fayette aura lhonneur d’en faire part a Monsieur franklin.
